Citation Nr: 0809608	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-30 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date earlier than March 15, 1999, 
for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1966 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted a TDIU rating, effective from January 24, 2000.  
By July 2004 rating decision, the RO granted an earlier 
effective date of March 15, 1999, for the TDIU grant.  The 
veteran continued his appeal for an even earlier effective 
date.  In an August 2006 decision, the Board denied the claim 
for an effective date earlier than March 15, 1999, for the 
grant of the TDIU rating.  The veteran filed an appeal with 
the U.S. Court of Appeals for Veterans Claims (Court).  In 
October 2007 the parties, the veteran and VA, filed a Joint 
Motion for an Order Vacating and Remanding the Board 
Decision.  By Order dated in November 2007, the Court granted 
the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In October 2007, a Joint Motion for an Order Vacating and 
Remanding the Board Decision was filed with the Court.  In 
the Joint Motion, the parties noted that although the Board 
had indicated in the August 2006 decision that the veteran 
was receiving Social Security Administration (SSA) benefits 
based upon his seizure disorder, there were "no SSA records 
in the appeal record".  In the Joint Motion it was noted 
that "[r]emand is required because the Board did not address 
whether VA complied with the duty to assist regarding SSA 
records after it was notified that [the veteran] was 
receiving SSA benefits".  In light of the Court granting the 
Joint Motion, the Board concludes that this matter should be 
remanded in order for an attempt to be made to obtain any 
pertinent records for the veteran from the SSA.  

The Board also notes that the Joint Motion indicated that 
remand was also required because the Board did not address 
whether the January 1999 letter constituted an informal claim 
for a TDIU rating.  On remand, this matter should be 
addressed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and requested copies 
of any Social Security disability 
determination(s) and the medical records 
underlying the determination(s).  If 
available, a copy of the Administrative 
Law Judge's decision should also be 
obtained.  All efforts made in attempting 
to obtain these records must be 
documented.

2.  Thereafter, readjudicate the issue on 
appeal, to include whether the January 
1999 letter constitutes an informal claim 
for a TDIU rating.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

